1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LYRALISA LAVENA STEVENS,                         )   Case No.: 1:17-cv-01002-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S REQUEST
13           v.                                       )   FOR COPY OF TRANSCRIPTS

14                                                    )   [ECF No. 44]
     JEFFREY BEARD, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17           On March 28, 2019, the instant civil rights action filed by Plaintiff Lyralisa Lavena pursuant to

18   42 U.S.C. § 1983, was dismissed and judgment was entered. On April 22, 2019, Plaintiff filed a

19   notice of appeal.

20           Currently before the Court is Plaintiff’s request for a copy of the transcripts, filed May 10,

21   2019.

22           A litigant who has been granted in forma pauperis status may move to have transcripts

23   produced at government expense. See 28 U.S.C. § 753(f); McKinney v. Anderson, 924 F.2d 1500,

24   1511-12 (9th Cir. 1991). Two statutes shall be considered when ruling on a request for transcripts at

25   government expense. See 28 U.S.C. § 1915(c), 28 U.S.C. § 753(f).

26           Section 1915(c) states:
27           (c) Upon the filing of an affidavit in accordance with subsections (a) and (b) and the
             prepayment of any partial filing fee as may be required under subsection (b), the court may
28

                                                          1
1             direct payment by the United States of the expenses of (1) printing the record on appeal in any
              civil or criminal case, if such printing is required by the appellate court; (2) preparing a
2             transcript of proceedings before a United States magistrate judge in any civil or criminal case,
              if such transcript is required by the district court, in the case of proceedings conducted under
3
              section 636(b) of this title or under section 3401(b) of title 18, United States Code; and (3)
4             printing the record on appeal if such printing is required by the appellate court, in the case of
              proceedings conducted pursuant to section 636(c) of this title. Such expenses shall be paid
5             when authorized by the Director of the Administrative Office of the United States Courts.
6
     28 U.S.C. § 1915(c).
7
              Section 753(f), allows the Court to order the government to pay for transcripts only if “the trial
8
     judge or a circuit judge certifies that the appeal is not frivolous (but presents a substantial question).”
9
     28 U.S.C. A request for transcript at government expense should not be granted unless the appeal
10
     presents a substantial question. Henderson v. United States, 734 F.2d 483, 484 (9th Cir. 1984). Based
11
     on a review of the notice of appeal and motion, the Court finds that the appeal does not present a
12
     substantial question and the request for a transcript at government expense is denied. Plaintiff may
13
     renew his request for a transcript at government expense with the appellate court by filing a motion
14
     there if he wishes. In addition, Plaintiff is notified that the appellate court has access to the court’s
15
     electronic file in this case, and will request any necessary documents that are in the record directly
16
     from this Court.
17
              Accordingly, Plaintiff’s request for a copy of the transcript of the proceedings in this Court is
18
     DENIED.
19
20
     IT IS SO ORDERED.
21
     Dated:     May 13, 2019
22                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                           2
